DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic et al. US 2005/0226012 in view of Bieber et al. US 2019/0028029. (Examiner’s Note: Connection or coupled can be indirect or direct connections.)
	Regarding Claim 1, Jovanovic teaches (Figures 1-5) a DC/DC converter (100) configured to convert a direct current voltage of an input power supply (101), the DC/DC converter comprising: a first switching element (S); a diode (D) connected to the first switching element; an inductor (102) connected to at least one of the first switching element and the diode; and a series circuit (107) including a second switching element (S1) and a resistor (111), wherein, the first switching element, the diode, and the inductor are interconnected such that (a) when the first switching element (S) is on, a first current (S on) supplied from the input power supply flows into the inductor (102) via the first switching element, and (b) when the first switching element (S) is off, a second current (S off) supplied from the inductor flows through the diode, the series circuit (107) is connected in parallel to the first switching element (S) such that one end
of the series circuit (top terminal of 107) is directly connected to one end of the first switching element (top terminal of S) and another end of the series circuit (bottom terminal of 107) is directly connected to another end of the first switching element (bottom terminal of S), and the second switching element in the series circuit is turned on a lead time before a timing at which the first switching element is turned on (Fig. 4). (For example: par. 37 and 40-60)
	Jovanovic does not teach the series circuit consisting of only a second switching element and a resistor, wherein the second switching element and the resistor are connected in series.
	Bieber teaches (Figure 2d) the series circuit (SC1 and R1) consisting of only a second switching element and a resistor (SC1 and R1), wherein the second switching element and the resistor (R1 and SC1) are connected in series.  (For example: par. 63-72)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Jovanovic to include, the series circuit consisting of only a second switching element and a resistor, the second switching element and the resistor connected in series, as taught by Bieber to improve responses to load variations or control methods which may incur substantial losses.
	Regarding Claim 5, Jovanovic teaches (Figures 1-5) wherein the lead time (Fig. 3b, t1-t2) is a same time as a reverse recovery time of the diode (D), or a time obtained by adding a margin time to the reverse recovery time. (For example: par. 37 and 40-60)
	Regarding Claim 6, Jovanovic teaches (Figures 1-5) wherein the first switching element (S) is turned on and off by a first pulse signal (Fig. 4b), and the second switching element (S1) is turned on and off by a second pulse signal (Fig. 4a). (For example: par. 37 and 40-60)
	Regarding Claim 9, Mao teaches (Figures 6-7)  wherein a timing at which the second switching element (S1) is turned on by the second pulse signal is set earlier by the lead time than the timing at which the first switching element (S) is turned on by the first pulse signal (Figs. 4a-4b), and a timing at which the second switching element is turned off by the second pulse signal is set at any time during a period after the first switching element is turned on by the first pulse signal before the first switching element is turned off by the first pulse signal (Figs. 4a-4b). (For example: par. 37 and 40-60)
	Regarding Claim 10-13, Mao teaches (Figures 6-7) wherein the DC/DC converter (Fig. 1) is configured as a non-insulated type converter (100); wherein the DC/DC converter is configured as a boost converter (Par. 11); wherein the DC/DC converter is configured as a buck converter (par. 11); wherein the DC/DC converter is configured as a buck-boost converter ( par. 11). (For example: par. 37 and 40-60)
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic et al. US 2005/0226012 in view of Bieber et al. US 2019/0028029 and further in view of Horii US 2011/0018512.
	Regarding Claim 3, Jovanovic teaches (Figures 1-5) wherein an input voltage (Vin) is applied to one end of the first switching element (S) , another end of the first switching element is connected to a cathode of the diode (D), another end of the second switching element (S1) is connected to the cathode of the diode, an anode of the diode is connected to ground (gnd), and another end of the second switching element and the cathode of the diode are connected to the inductor (102). (For example: par. 37 and 40-60)
	Jovanovic does not teach wherein an input voltage is one end of the resistor, another end of the resistor is connected to one end of the second switching element.
	Horii teaches (Figures 4-6) wherein an input voltage (E) is applied to one end of the resistor (R2 or R3), another end of the resistor is connected to one end of the second switching element (Q1). (See fig. 6)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Jovanovic to include wherein an input voltage is one end of the resistor, another end of the resistor is connected to one end of the second switching element, as taught by Horii to reduce power losses in the system due to recovery currents.
	Regarding Claim 4, Jovanovic teaches (Figures 1-5) wherein one end of the first switching element (S) and one end of the second switching element (S1) are connected to ground (gnd), another end of the first switching element is connected to an anode of the diode (D). (For example: par. 37 and 40-60)
	Jovanovic does not teach another end of the second switching element is connected to one end of the resistor, and another end of the resistor is connected to the anode of the diode and the inductor.
	Horii teaches (Figures 4-6) another end of the second switching element (Q1) is connected to one end of the resistor (R1 or R2), and another end of the resistor is connected to the anode of the diode and the inductor (D1 and Lo). (See fig. 6)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Jovanovic to include another end of the second switching element is connected to one end of the resistor, and another end of the resistor is connected to the anode of the diode and the inductor, as taught by Horii to reduce power losses in the system due to recovery currents.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic et al. US 2005/0226012 in view of Horii US 2011/0018512 and further in view of Samejima et al. US 2005/0007036.
	Regarding Claim 7, Jovanovic teaches (Figures 1-5)a converter with a lead time (Fig. 4).
	Jovanovic does not teach further comprising a delay element, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the delay element.
	Samejima teaches (Figures 10-11) further comprising a delay element (Un), wherein the first pulse signal (Sqx) is a signal obtained by delaying the second pulse signal (Sa) by the time with the delay element. (For example: Paragraphs  137-142 and 150-152)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Jovanovic to include further comprising a delay element, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the delay element, as taught by Samejima to reduce switching losses in the system.
	Regarding Claim 8, Jovanovic teaches (Figures 1-5) a converter with a lead time (Fig. 4).
	Jovanovic does not teach further comprising an RC delay circuit configured by a resistor and a capacitor, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the RC delay circuit.
	Samejima teaches (Figures 10-12) further comprising an RC delay circuit (Un, Fig. 11) configured by a resistor and a capacitor, wherein the first pulse signal (Sqx) is a signal obtained by delaying the second pulse signal (Sa) by the time with the RC delay circuit (Fig. 12). (For example: Paragraphs  137-142 and 150-152)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Jovanovic to include further comprising an RC delay circuit configured by a resistor and a capacitor, wherein the first pulse signal is a signal obtained by delaying the second pulse signal by the lead time with the RC delay circuit, as taught by Samejima to reduce switching losses in the system.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovic et al. US 2005/0226012 in view of Horii US 2011/0018512 and further in view of Luerkens et al. US 20180166973.
	Regarding Claim 14, Jovanovic teaches (Figures 1-5) a converter.
	Jovanovic does not teach an ultrasonic diagnostic apparatus comprising the DC/DC converter.
	Luerkens teaches (Figure 10) An ultrasonic diagnostic apparatus comprising the DC/DC converter. (For example: Paragraphs 125)
 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Jovanovic to include an ultrasonic diagnostic apparatus comprising the DC/DC converter, as taught by Luerkens to enable operation for different types of loads.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838